ORDER

PER CURIAM.
AND NOW, this 8th day of October, 2003, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Did the City impermissibly legislate in the field of state Marriage Law and the Divorce Code, violating Pennsylvania’s public policy against same sex marriage, merely by defining a class of persons eligible to receive certain benefits and anti-discrimination protections under the Philadelphia Code, none of which are otherwise available exclusively to married persons under either state or local law, and by requiring such persons to verify their eligibility for such limited benefits and protections?
2. Was it irrational or arbitrary, such that it was violative of the Uniformity Clause, for the City to add an exemption from realty transfer tax for transfers between same sex persons who verify to the City that they share a common residence and are financially interdependent?
It is further ordered that the Application Pursuant to Pa.R.A.P. 123 for Leave to File Statement in Support of Petition for Allowance of Appeal on Behalf of Ami-cus Curiae is hereby GRANTED.